Name: Commission Implementing Regulation (EU) 2015/153 of 30 January 2015 derogating from Regulation (EC) No 1918/2006 as regards the monthly limits for the issue of import licences under the 2015 tariff quota for olive oil originating in Tunisia
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  European Union law;  trade;  agricultural policy;  international trade;  Africa
 Date Published: nan

 31.1.2015 EN Official Journal of the European Union L 26/19 COMMISSION IMPLEMENTING REGULATION (EU) 2015/153 of 30 January 2015 derogating from Regulation (EC) No 1918/2006 as regards the monthly limits for the issue of import licences under the 2015 tariff quota for olive oil originating in Tunisia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Article 2(2) of Commission Regulation (EC) No 1918/2006 (2) lays down monthly limits for the quantity of olive oil for which import licences may be issued under the overall volume of the quota provided for in paragraph 1 of that Article. (2) In order to facilitate trade in the olive oil between the Union and Tunisia for the current production year, it is necessary to derogate from Regulation (EC) No 1918/2006 and authorise different monthly limits for the period from 1 February 2015 to 31 October 2015 without prejudice to the overall volume of the tariff quota laid down in Article 2(1) of that Regulation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 2(2) of Regulation (EC) No 1918/2006 and without prejudice to the volume of the tariff quota laid down in Article 2(1) of that Regulation, the issue of licences is hereby authorised for the period from 1 February 2015 to 31 October 2015, up to the following monthly limits:  9 000 tonnes for each month of February and March, and  8 000 tonnes for each month from April to October. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 365, 21.12.2006, p. 84.